Case 1:21-cv-00470-SKC Document 1 Filgjggg2/17/21 USDC Colorado Page 1 of 11

 

FILED " (_ cr | |
ysostacicei Vo Ce Kling
pisTRICT eh IN THE UNITED STATES DISTRICT couny/
mr) FEB V7 PH 135 FOR THE DISTRICT OF COLORADO FILE D ourt
SER EREY P. COLWELL UNITED STATES GOL ORADO

 

CLERK D a7 j ‘
CivippexdNo. (t/ C¢e k / / 1G FEB 17 Oe
BY (To be supplied by the court) JEFFREY F. Y*'CLERK

ee
Timothy H. Kilcullen Plaintiff

 

The Homestead at Lakewood,

 

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

 

 
Case 1:21-cv-00470-SKC Document 1 Filed 02/17/21 USDC Colorado Page 2 of 11

A, PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Timothy H. Kilcullen, 2121 Wadsworth Blvd. Denver, CO 80214

 

(Name and complete mailing address)

Phone 720-288-3082. email kilcullentim117@gmail.com
(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION. ”

The Homestead at Lakewood, 2121 Wadsworth Blvd. Denver, CO 80214

(Name and complete mailing address)

Defendant 1:

 

 

(Telephone number and e-mail address if known)

Defendant 2:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check all that

apply)

X Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.
(employment discrimination on the basis of race, color, religion, sex, or national origin)

Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment
discrimination on the basis of a disability)

Xx Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621, et seq.
(employment discrimination on the basis of age)

Other: (please specify)

 
Case 1:21-cv-00470-SKC Document 1 Filed 02/17/21 USDC Colorado Page 3 of 11

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: | was harassed by a fellow employee due io my sex as a male

 

The conduct complained of in this claim involves the following: (check all that apply)

failure to hire different terms and conditions of employment
X_ failure to promote failure to accommodate disability
X_ termination of employment X_ retaliation

____ other: (please specify)

 

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

race religion national origin age
color X_ sex disability
Supporting facts:

| was constantly harassed by a fellow employee because of my sex. She was discriminatory and
would sabotage my work to feed the residents of our nursing home
and showed preferential treatment to women in the workplace
Case 1:21-cv-00470-SKC Document 1 Filed 02/17/21 USDC Colorado Page 4 of 11

| provided management with evidence of theft from my superior who then harassed me and
CLAIM TWO: treated me differently than other women employees and was replaced by less qualified staff..

The conduct complained of in this claim involves the following: (check all that apply)

failure to hire different terms and conditions of employment
X_ failure to promote failure to accommodate disability
termination of employment retaliation

uperiors theft,

2 VEO

 

x other: (please specify)

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

race religion national origin X_ age
color X sex disability
Supporting facts:

| have photographs of the theft of food that was meant for the seiner citizens that lived at our facility.
This evidence was provided to management who did nothing to support me and allowed
the discriminatory behavior

_ Click Here for Additional Cialm

4
Case 1:21-cv-00470-SKC Document 1 Filed 02/17/21 USDC Colorado Page 5 of 11

E. ADMINISTRATIVE PROCEDURES

Did you file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any other federal or state agency? (check one)

X

 

Yes (You must attach a copy of the administrative charge to this complaint)

 

 

 

 

No

 

Have you received a notice of right to sue? (check one)

 

X} Yes (You must attach a copy of the notice of right to sue to this complaint)

 

 

 

 

No

 

F. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do, If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “F. REQUEST

FOR RELIEF.”

| am requesting that | be compensated for back pay and hours that | suffered for the two years since | was demoted out of
the kitchen.

$62,400 in lost wages (2 Years, 52 weeks @ $12 and hour and 50 hours a week)

$20,800 Failure to promote to $16.00 per hour ($4.00 per hour difference)

$75,000 Pain and Suffereing and future earnings

| Demand a Ju
G. PLAINTIFE’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery, and (4) the eae otherwise complies with the requirements of Rule 11.

rah ¥ signature).

2/6 Je 2
(Date)
(Revised oelaaters0rh 201

 
Case 1:21-cv-00470-SKC Document 1 Filed 02/17/21 USDC Colorado Page 6 of 11

mecca Forwarded message ---------

From: ROBIN CAMPBELL < >
Date: Mon, Nov 16, 2020, 2:40 PM

Subject: 32A-2020-00273 Notice of Right to Sue issued

To: < >

Good afternoon Mr. Kilcullen,

| left a voice message regarding your call in reference to your charge of discrimination filed with Colorado Civil Rights Division
{CCRD). When you initially filed your charge of discrimination with CCRD it was automatically dual-fited with the EEOC. CCRD had
jurisdiction over the matter and conducted the investigation. The EEOC issued the federal right to sue after CCRD issued their
dismissal to close out the matter. The EEOC right to sue allows you to file a lawsuit in federal or state court.

! hope this information was helpful.

Regards,

Robin L. Campbell

State, Local & Tribal Program Manager
U.S. EEOC Phoenix District Office
3300 N. Central Avenue, Suite 690
Phoenix, AZ 85012

602-661-0041

Fax 602-640-5071

 
Case 1:21-cv-00470-SKC Document 1 Filed 02/17/21 USDC Colorado Page 7 of 11

at i
A ra
AN News eet . ?

PaO aS
pal al

a te as ra
a nan evra remo revririonantil “ se a

yee

ae

To Fe, pe

i

 

een

cas AN

 

cs

a Vie

Ten ne Lasoo
. ay

 

 
Case 1:21-cv-00470-SKC Document 1 Filed 02/17/21 USDC Colorado Page 8 of 11

 
Case 1:21-cv-00470-SKC Document 1 Filed 02/17/21 USDC Colorado Page 9 of 11

i Se ,. _«
(A ASS BRAS Ie OLLIE
WAS ASS , A PPFIFP FOL

} . y ON NAHAS

a gn,
Sth) ee a PA
Fe RAS oy . mS

 
Case 1:21-cv-00470-SKC Document 1 Filed 02/17/21 USDC Colorado Page 10 of 11

   
 

7 is MF

ne we Aa ~

Pee
ot. at /
ae See

 

 

PEE
MP CPee ts Poet oes VSS * ae

 

 

 

/0 GID

Fa aee a

 

 

 

 

 

 

<n
- cally ” :
gota ia ea
" SER 03:33PM 07/03/2019 ©

eee onary
NTE | IO ALS. UO

 

Pere

ay ee ee

 

 
Case 1:21-cv-00470-SKC Document 1 Filed 02/17/21 USDC Colorado Page 11 of 11

areas Ne eee
é gg gs Sign ea OR
Fag eg ggg a ane

 

gor eat

emcee <a

 

 

 

NOY 08/27/2019 () 0542™

BLECTat
ee LY

 

;
¥
x,

.

ate eng!

on

Cee eel a Tes

‘

ia Lael al
* pe

 
